Citation Nr: 0107260	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hallux valgus 
deformity and plantar fasciitis of the left foot (claimed as 
a left foot condition).

2.  Entitlement to an increased (compensable) rating for 
psoriatic arthritis of the left thumb.

3.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating action of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In testimony before the undersigned Member of the Board at an 
April 2000 hearing at the RO, the veteran withdrew his claims 
of service connection for sinusitis and rhinitis, and a claim 
for an increased rating for psoriasis.  As such, those issues 
are not before the Board.  The veteran also raised claims of 
entitlement to service connection for stomach, back and 
psychiatric disorders.  As those issues have not been 
perfected for appeal, they are referred to the RO for 
appropriate action.  

REMAND

The veteran argues that his current left foot complaints are 
either related to psoriatic arthritis or the result of 
orthotic devices inappropriately prescribed by VA physicians.  
With regard to the claimed relationship to psoriatic 
arthritis, the Board notes that service connection is 
currently in effect for psoriatic arthritis affecting the 
left thumb only.  Medical evidence submitted in support of 
the claim includes an August 1999 opinion from a VA 
podiatrist noting that the veteran's conditions are 
"aggravated by his diagnosis of psoriatic arthritis," and 
his "psoriatic arthritis has progressed to involve multiple 
joints."  

In contrast, however, the record also includes private 
treatment records which arguably question the diagnosis of 
psoriatic arthritis.  For example, an August 1999 letter from 
Arthritis Health Associates noted that the veteran's symptoms 
seemed "certainly disproportionate" to the physical 
findings.  Moreover, a December 1999 report from that same 
provider indicated that physicians were seeking "more 
concrete evidence" for the diagnosis of psoriatic arthritis.  

The Board finds that the evidence and contentions presented 
raise a claim of entitlement to service connection for 
psoriatic arthritis affecting multiple joints.  If that claim 
is granted, evaluating the severity of the service-connected 
left thumb disorder may be impacted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2000).  Thus, the questions of 
entitlement to service connection for left foot conditions 
and psoriatic arthritis affecting multiple joints, and the 
question of entitlement to an increased rating for the left 
thumb are inextricably intertwined.  Hence, the claims of 
service connection must be adjudicated prior to final 
appellate disposition of the claims for increase.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that it is possible that service 
connection for the veteran's left foot complaints is 
warranted under the theory of secondary service connection 
based on the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (where a service-connected disability aggravates a 
nonservice-connected disability, service connection is 
warranted for the increment in severity of the nonservice-
connected disability attributable to the service-connected 
disability).  VA examinations conducted in August 1998 
included diagnoses of psoriatic arthritis and plantar 
fasciitis affecting both feet, but did not include any 
comment as to the etiology of those conditions.  Notably, 
however, it is well to note that x-ray studies of the hands 
and feet were negative for any radiological evidence of 
psoriatic arthritis.  As such, the evidence of record is 
insufficient to decide the issues of service connection, and 
further examination is required, to include an opinion based 
on review of the entire record.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

With regard to the assertion that the current left foot 
complaints are the result of VA medical treatment, 
specifically the prescription of ill-fitting orthotic 
devices, the Board finds that a claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 (West 1991) for a left foot 
condition is also inextricably intertwined with the issues on 
appeal and must be adjudicated prior to appellate disposition 
of those claims on appeal.  Harris.  In the event that 
compensation benefits for the left foot condition are awarded 
under 38 U.S.C.A. § 1151, the rating of that disability would 
have an effect on the pending claims.  Thus, that matter must 
be considered by the RO prior to final determination of the 
other issues on appeal.  Still, the Board notes that as the 
claim was raised after October 1, 1997, evidence of VA 
negligence or an unforeseen event would be required in order 
for this claim to be granted.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).

As to the veteran's claims for increased ratings for the 
bilateral patellofemoral syndrome of the knees, right foot 
plantar fasciitis, and left thumb psoriatic arthritis, the 
Board finds that the VA examinations conducted in August 1998 
were inadequate for rating purposes.  Any examination of a 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2000).  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As diagnostic codes used to rate the veteran's knee, 
foot and thumb disabilities are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional loss of motion due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare- 
ups.  

Moreover, the examination should include medical 
determinations which address whether the knee, right foot or 
thumb disorders are objectively manifested by pain with use, 
weakened movement, excess fatigability, incoordination, or 
any other functionally disabling symptom.  These 
determinations should be expressed in terms of additional 
range-of-motion loss beyond that already clinically 
demonstrated.  Thus for any functional loss found, such as 
the pain complained of by the veteran, must be quantified as 
additional loss of motion.  Id.

The Board further notes that the nature and extent of 
disabling manifestations related to the veteran's bilateral 
knee disabilities are unclear.  Although the RO has rated the 
veteran's right knee disability by analogy under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, pertaining to recurrent 
subluxation or lateral instability, the VA examiner noted no 
signs of instability in August 1998.  Yet, x-ray studies in 
1994 showed evidence of degenerative changes.  As noted by 
the VA General Counsel, VAOPGCPREC 23-97; 62 Fed.Reg, 63604 
(1997), a claimant who has arthritis and 
subluxation/instability of a knee may receive separate 
evaluations under Diagnostic Codes 5257 and 5003 (and 
therefore 5009), relative to psoriatic arthritis.  As the 
presence of arthritis or the extent of any instability or 
subluxation is unclear, the Board finds that another 
examination should be conducted.

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
bilateral knee disabilities, the RO must consider all 
applicable diagnostic codes.  The Board points out that among 
the diagnostic codes possibly applicable to the knee, Codes 
5260 and 5261 are based essentially on range of motion.  Thus 
the RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  Id.

The Board further finds that a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000.   

Finally, the Board notes that on the VA Form 9 received in 
November 1999, the veteran expressed disagreement with a 
March 1999 rating decision by which the RO denied entitlement 
to benefits under 38 U.S.C.A. § 1151 for a dental condition, 
claimed as a result of VA treatment.  The Board construes 
that statement as a timely notice of disagreement.  
Unfortunately, a statement of the case with respect to this 
issue has yet to be issued.  Thus, the Board is obligated to 
remand this issue.  Manlicon v. West, 12 Vet. App. 238 
(1999).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
foot, thumb, or knee complaints or 
psoriatic arthritis since service.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records not already associated with the 
claims folder from the identified 
treatment sources.  This request includes 
securing all service medical records 
pertaining to the appellant's service 
with the Vermont National Guard.  (See 
August 1995 Report of Contact.)  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology, and 
extent of any psoriatic arthritis and 
left foot disability.  All indicated 
testing should be conducted and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Each joint affected by 
psoriatic arthritis should be 
specifically noted by the examiner and 
the orthopedist should offer support for 
the diagnosis by discussing medical 
principles as applied to the evidence in 
this case.  Based on the examination and 
study of the case the orthopedist should 
answer the following questions:

? Does the veteran have psoriatic 
arthritis?  If so, what evidence 
supports such a diagnosis?  Which 
joints are affected?

? Is it at least as likely as not 
that any currently demonstrated 
psoriatic arthritis affecting 
joints other than the left thumb 
is related to service?  Is it at 
least as likely as not that 
psoriatic arthritis affecting 
joints other than the thumb is 
related to the arthritis 
affecting the thumb?  That is, 
does the veteran have systemic 
psoriatic arthritis?

? Is it at least as likely as not 
that any currently demonstrated 
left foot disability was incurred 
in service?  

? Was any currently demonstrated 
left foot disability caused or 
aggravated by psoriatic 
arthritis.  

The examiner should specifically comment 
on the August 1999 statement offered by 
the VA podiatrist.  

In addition, the examiner should offer an 
opinion as to the effect of VA treatment, 
specifically the issuance of orthotics, 
on the veteran's left foot condition.  
The examiner should indicate whether the 
veteran suffered additional disability 
which he would not have suffered had the 
treatment rendered by VA been different.  
The physician is reminded that the 
negligence standard is applicable.  

A complete rationale for all opinions 
expressed must be provided.  

3.  The orthopedist should further 
determine the nature and extent of any 
knee, right foot and/or left thumb 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination and all indicated testing 
should be conducted.  The examination 
report should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the knees, right 
foot and left thumb.  Complete range of 
motion studies should be reported for the 
knees, right foot and left thumb.

With regard to the knees, whether there 
is lateral instability and/or recurrent 
subluxation should be indicated.  The 
examiner should also state whether there 
currently are X-ray indications of 
arthritis in either knee and if so, 
whether those findings are related to the 
service-connected patellofemoral 
syndrome. 

In accordance with DeLuca, the examiner 
should specifically comment on the 
presence or absence of any objective 
manifestations of functional impairment 
due to pain attributable to the left 
thumb, right foot plantar fasciitis or 
either knee disability.  The examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the RO should adjudicate 
the appellant's claims of entitlement to 
service connection for multiple joint 
psoriatic arthritis, entitlement to 
compensation pursuant to 38 U.S.C.A. § 
1151 for ill fitting orthotics, and 
readjudicate all other pending claims.  
If any benefit sought remains denied, the 
RO must provide appropriate notice, and 
follow all due process procedures 
consistent with the provisions of 38 
U.S.C.A. § 7105 (West 1991).

8.  The RO should issue a statement of 
the case on the issue of entitlement to 
benefits under 38 U.S.C.A. § 1151 for a 
dental condition, as a result of VA 
treatment.  The Board takes this 
opportunity to note that it may only 
exercise jurisdiction over an issue after 
an appellant has filed both a timely 
notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

